____
                                                                                 ___________
                                                                                              ____




Dismissed   and   Opinion   hied Jinuarv 3, 2013




                                               In   The
                                       Qlourt of ppcat
                            jTuftj   itrict of cxa at a1ta

                                       No. 05-1200431-CV

                                AI)ENIKE FAG UN WA, Appellant

                                                    V.

                                 SYLVESTER ARUYA, Appeflee

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DF-07321

                                MEMORANDUM OPINION

                  Before Justices Chief Wright and Justices Francis and Lang-Miers
                                  Opinion by Chief Justice Wright

       Adenike Fangunwa appealed the trial court’s order granting appellee’s bill of review. By

letters dated February 2,2012, June 11.2012. and July23, 2012, the Court notified appellant that

the $175 filing fee for the appeal was due. Each letter directed appellant to pay the filing fee

within ten days and warned that failure to do so would result in dismissal of the appeal. See TEX.

R. App. P. 42,3(c). To date, appellant has neither paid the filing fee nor communicated with the

Court regarding the appeal.
      Accordingly, we dismiss the appeal.




                                            (.\R( )lYN \VRIGI II
                                            (•l liii Jt 11(1.

120431 F.P05
                                   Qlourt of 1ppat
                         jfiftlj 1Oitrttt of txa at 1Oatta

                                     JUDGMENT

ADENIKE FAGUNWA, Appellant                     Appeal from the 256th Judicial District
                                               Court  of Dallas County, Texas (Trial Court
No. 05-i 2-00431 -CV      V.                   No. DF-07321).
                                               Opinion delivered by Chief Justice Wright,
SYLVESTER ARUYA. Appellee                      Justices Francis and Lang-Miers
                                               participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal. We ORDER that
appeliee Sylvester Aruya recover his costs of the appeal. if any. from appellant Adenike
Fagunwa.



Judgment entered January 3, 2013.




                                                       CF1ILF IUSTJtE   /